Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit,
PER CURIAM:
Charles A. Brower appeals the district court’s order granting Dr. James Smith’s summary judgment motion on Brower’s 42 U.S.C. § 1983 (2012) claims, and he has filed a motion for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we deny Brower’s motion for appointment of counsel and affirm the district court’s judgment. See Brower v. Smith, No. 5:13-ct-03240-BO (E.D.N.C. Dec. 2, 2015). We *286dispense with oral argument because the facts and legal contentions are adequately-presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.